     Gregory F. Coleman                              Amir M. Nassihi (SBN 235936)
 1   Adam A. Edwards                                 anassihi@shb.com
 2   Mark E. Silvey                                  Andrew L. Chang (SBN 222309)
     Mitchell M. Breit                               achang@shb.com
 3   MILBERG COLEMAN BRYSON                          H. Grant Law (SBN 144505)
     PHILLIPS GROSSMAN, PLLC                         hlaw@shb.com
 4   First Tennessee Plaza                           SHOOK, HARDY & BACON L.L.P.
     800 S. Gay Street, Suite 1100                   555 Mission Street, Suite 2300
 5   Knoxville, TN 37929                             San Francisco, CA 94105
 6   Telephone: (865) 247-0080                       Tel: 415.544.1900 | Fax: 415.391.0281
     Facsimile: (865) 522-0049
 7   gcoleman@milberg.com                            William R. Sampson, appearance pro hac vice
     aedwards@milberg.com                            wsampson@shb.com
 8   msilvey@milberg.com                             Holly Pauling Smith, appearance pro hac vice
     mbreit@milberg.com                              hpsmith@shb.com
 9                                                   SHOOK, HARDY & BACON L.L.P.
10    Eric S. Johnson (pro hac vice)                 2555 Grand Boulevard
      SIMMONS HANLY CONROY LLP                       Kansas City, Missouri 64108
11    One Court Street                               Tel: 816.474.6550 | Fax: 816.421.5547
      Alton, Illinois 62002
12    Tel: 618.259.2222                              Counsel for Defendant Nissan North America,
      ejohnson@simmonsfirm.com                       Inc.
13
14    An Truong (pro hac vice)
      SIMMONS HANLY CONROY LLP
15    112 Madison Avenue, 7th Floor
      New York, New York 10016
16    Tel: 212.784.6400
17    Fax: 212.213.5949
      atruong@simmonsfirm.com
18
      Counsel for Plaintiffs
19
20                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
21                                  SAN FRANCISCO DIVISION
22
23    SHERIDA JOHNSON, ET AL., individually and on
      behalf of all others similarly situated              Case No.: 3:17-cv-00517-WHO
24
                                  Plaintiffs,              STIPULATED MOTION AND
25        v.                                               [PROPOSED] ORDER TO EXTEND
                                                           BRIEFING DEADLINES
26    NISSAN NORTH AMERICA, INC.
27
                                  Defendant.               Corrected TAC: March 29, 2018
28
     STIPULATION AND ORDER                                               CASE NO. 3:17-cv-00517-WHO
                      STIPULATION AND [PROPOSED] ORDER TO EXTEND
 1                                BRIEFING DEADLINES
 2           1.     Pursuant to L.R. 6-2, Plaintiffs Sherida Johnson, Subrina Seenarain, Chad Loury,
 3   Linda Spry, Lisa Sullivan, and April Ahrens (“Plaintiffs”) and Defendant Nissan North America,
 4   Inc. (“NNA”) (collectively, the “Parties”), respectfully request that the Court extend the briefing
 5   deadlines for Defendant’s motions to exclude (ECF Nos. 149, 150, 151) as set forth below, and for
 6   the Court to continue the August 25, 2021 hearing on Plaintiffs’ motion for class certification (ECF
 7   No. 129), so that all motions are considered together. The deadline for Plaintiffs to file their reply
 8   in support of class certification, which is currently set for August 2, 2021, would remain unchanged.
 9           2.     Under the current scheduling order, Plaintiffs’ motion for class certification and
10   expert disclosures was due on February 17, 2021, Defendant’s response and expert disclosures was
11   due on June 14, 2021 and Plaintiffs’ reply and rebuttal reports are due on August 2, 2021. ECF No.
12   129. A hearing on the motion for class certification is set for August 25, 2021. ECF No. 129.
13           3.     On February 17, 2021, Plaintiffs timely filed their motion for class certification and
14   expert disclosures. ECF No. 135.
15           4.     On June 14, 2021, Defendant timely filed their opposition and expert disclosures.
16   ECF No. 147. Contemporaneous with that filing, Defendant’s also filed three separate motions to
17   exclude Plaintiffs’ experts, each of which relies, in part, on the opinions of Defendant’s own
18   experts. ECF Nos. 149, 150, 151.
19           5.     Plaintiffs’ current deadline to respond to the motions to exclude is June 29, 2021,
20   and Defendant’s time to reply is July 6, 2021. The hearing on the motions to exclude is set to occur
21   on August 25, 2021.
22           6.     The Parties respectfully request extension of the briefing schedule on the motions to
23   exclude and of the August 25, 2021 hearing on all motions. To fully respond to the motions to
24   exclude, Plaintiffs will need to depose Defendant’s four experts. The parties have coordinated these
25   depositions, and they are tentatively scheduled for July 9, July 13, July 14, and July 16. Following
26   completion of the depositions, Plaintiffs will then need time to obtain and analyze the transcripts,
27   consult with their own experts, and integrate the testimony into their responses. The proposed
28
                                                    -2-
     STIPULATION AND ORDER                                                 CASE NO. 3:17-cv-00517-WHO
 1   extended briefing schedule will not meaningfully delay the resolution of this case and will allow

 2   the parties to better address the complex and highly technical subject matter involved.

 3           7.      Amending the briefing schedule to allow Plaintiff to depose Defendant’s experts,

 4   with a commensurate extension of the deadline for Defendant to file its replies, will serve the

 5   interests of the parties and judicial efficiency. Likewise, adjournment of the August 25, 2021

 6   hearing date will serve to streamline all issues, time and expense.

 7           8. Five other extensions of the class certification briefing schedule have been entered in

 8   this matter. ECF Nos. 95, 103, 112, 121, 124 and 129.

 9           9. Following the entry of the Court’s last extension, the Parties have been diligently

10   undertaking class discovery, timely filing and briefing the motion for class certification, and

11   working cooperatively to complete the depositions of Plaintiffs’ experts.

12           10. In addition, the Parties are coordinating discovery and class certification deadlines with

13   a companion case filed in the Western District of Washington, Lohr, et al. v. Nissan N. Am., Inc.,

14   Case No. 2:16-cv-01023 RSM. The Parties in Lohr intend to seek a similar extension to the briefing

15   schedule, thus continuing to manage the cases in the most efficient manner.

16           11. If this Court and the Lohr court approve these requests, then the two cases will continue

17   to remain on parallel tracks if a resolution is not reached prior to class certification.

18           12. For the above reasons, the Parties stipulate and submit that good cause exists to extend

19   the deadlines in this matter as set forth below and respectfully request that the Court enter an order

20   as follows:

21                           Event                             Deadline             Proposed Deadline

22     Deadline for Plaintiffs to file their reply and
       rebuttal expert disclosures and reports on           August 2, 2021             August 2, 2021
23     their motion for class certification
24
       Deadline for Plaintiffs to file their
                                                             June 29, 2021            August 13, 2021
25     oppositions to NNA’s Motions to Exclude

26     Deadline for NNA to file replies in support
                                                              July 6, 2021           September 3, 2021
       of its Motions to Exclude
27
       Class Certification and Motions to Exclude                                September 29, 2021, or as
28                                                          August 25, 2021
       Hearing                                                                        set by the Court
                                                      -3-
     STIPULATION AND ORDER                                                   CASE NO. 3:17-cv-00517-WHO
 1           IT IS SO STIPULATED.

 2   Dated: June 28, 2021                      Respectfully submitted,

 3    By: /s/ An V. Truong                   By: /s/ Holly Pauling Smith
 4    On Behalf of Plaintiffs                On Behalf of Defendant

 5    An V. Truong (pro hac vice)            William R. Sampson (pro hac vice)
      SIMMONS HANLY CONROY LLP               Holly Pauling Smith (pro hac vice)
 6    112 Madison Avenue, 7th Floor          SHOOK, HARDY & BACON L.L.P.
      New York, New York 10016               2555 Grand Boulevard
 7    Tel: 212.784.6400                      Kansas City, Missouri 64108
 8    atruong@simmonsfirm.com                Tel: 816.474.6550
                                             Fax: 816.421.5547
 9    Eric S. Johnson (pro hac vice)
      SIMMONS HANLY CONROY LLP               Amir M. Nassihi (SBN 235936)
10    One Court Street                       SHOOK, HARDY & BACON L.L.P.
      Alton, Illinois 62002                  One Montgomery, Suite 2600
11    Tel: 618.259.2222                      San Francisco, CA 94104
      ejohnson@simmonsfirm.com               Tel: 415.544.1900
12                                           Fax: 415.391.0281
13    Gregory F. Coleman                     anassihi@shb.com
      Adam A. Edwards
14    Mark E. Silvey                         Attorneys for Defendant
      Mitchell M. Breit
15
      MILBERG COLEMAN BRYSON
16    PHILLIPS GROSSMAN, PLLC
      First Tennessee Plaza
17    800 S. Gay Street, Suite 1100
      Knoxville, TN 37929
18    Telephone: (865) 247-0080
      Facsimile: (865) 522-0049
19
      gcoleman@milberg.com
20    aedwards@milberg.com
      msilvey@milberg.com
21    mbreit@milberg.com
22    Attorneys for Plaintiffs
23
24
25
26
27
28
                                       -4-
     STIPULATION AND ORDER                                    CASE NO. 3:17-cv-00517-WHO
 1                               ATTESTATION OF CONCURRENCE

 2           Pursuant to L.R. 5-1(i), I attest that concurrence in the filing of this document has been

 3   obtained from the other signatories.

 4                                                By: /s/ An V. Truong
 5                                                An V. Truong (pro hac vice)
                                                  SIMMONS HANLY CONROY LLP
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -5-
     STIPULATION AND ORDER                                              CASE NO. 3:17-cv-00517-WHO
                                            [PROPOSED] ORDER
 1
 2           Pursuant to the Parties’ stipulation, the Court hereby orders that deadlines in this matter be
 3   extended as follows:
 4
                             Event                            Deadline            Proposed Deadline
 5
 6     Deadline for Plaintiffs to file their reply and
       rebuttal expert disclosures and reports on          August 2, 2021            August 2, 2021
 7     their motion for class certification

 8     Deadline for Plaintiffs to file their
                                                            June 29, 2021           August 13, 2021
       oppositions to NNA’s Motions to Exclude
 9
       Deadline for NNA to file replies in support
10                                                          July 6, 2021           September 3, 2021
       of its Motions to Exclude
11
       Class Certification and Motions to Exclude
12                                                         August 25, 2021        September 29, 2021
       Hearing
13
14           IT IS SO ORDERED.
15
16
     Dated: June 29, 2021
17                                                  UNITED STATES DISTRICT JUDGE
                                                    HONORABLE WILLIAM H. ORRICK
18
19
20
21
22
23
24
25
26
27
28
                                                     -6-
     STIPULATION AND ORDER                                                  CASE NO. 3:17-cv-00517-WHO
 1
                                        CERTIFICATE OF SERVICE
 2
             The undersigned certifies that on this 28th day of June 2021, a copy of the above was filed
 3
     electronically with the Clerk of Court using the CM/ECF system which will send notification of
 4
     the filing to all counsel of record.
 5
 6
                                                  /s/ An V. Truong
 7                                                An V. Truong (pro hac vice)
                                                  SIMMONS HANLY CONROY LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -7-
     STIPULATION AND ORDER                                               CASE NO. 3:17-cv-00517-WHO
